



Exhibit 10.01




TIVO CORPORATION
EXECUTIVE SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION
(Effective July 7, 2017)
(As amended on September 3, 2019)
















--------------------------------------------------------------------------------






Table of Contents




 
 
Page


SECTION 1.
INTRODUCTION
1


SECTION 2.
ELIGIBILITY FOR BENEFITS
1


a.
Conditions for Eligibility
1


b.
Eligibility Exclusions
2


SECTION 3.
SEVERANCE BENEFIT
4


a.
General
4


b.
Severance Pay
4


c.
COBRA Continuation
5


d.
Outplacement Benefits
5


e.
Effect of Reemployment on Severance Pay: Repayment and Forfeiture
6


f.
Effect of Death on Severance Benefits
6


g.
Effect of Breaches on Severance Benefits
6


h.
Benefits Offsets; Anti-Duplication
7


i.
Golden Parachute Limitation
8


j.
No Duty to Mitigate
8


SECTION 4.
GENERAL INFORMATION
8


a.
Non-Alienation of Benefits
8


b.
Applicable Law and Venue
8


c.
Plan Sponsor and Plan Administrator
8


d.
Administrative Power and Responsibility
8


e.
Performance of Responsibilities
9


f.
Basis of Payments to and from the Plan
9


g.
Compliance with Code Section 409A
10


h.
Severability
11


i.
Plan Termination or Amendment
11


j.
No Right to Employment
11


SECTION 5.
CLAIM AND REVIEW PROCESS
11


a.
Applications for Benefits and Inquiries
11


b.
Denial of Claims
11


c.
Review Panel
12


d.
Request for Review
12


e.
Decision on Review
12


f.
Denial on Review
13


g.
Rules and Procedures
13


h.
Exhaustion of Remedies
13


SECTION 6.
STATEMENT OF ERISA RIGHTS
13


a.
Receive Information About Your Plan and Benefits
13


b.
Continue Group Health Plan Coverage
14


c.
Prudent Action by Plan Fiduciaries
14


d.
Enforce Your Rights
14


e.
Assistance with Your Questions
14


SECTION 7.
OTHER PLAN INFORMATION
15


 
 
 



i.

--------------------------------------------------------------------------------








TIVO CORPORATION
EXECUTIVE SEVERANCE PLAN
AND SUMMARY PLAN DESCRIPTION
(Effective July 7, 2017)
(As amended on September 3, 2019)


SECTION 1.
INTRODUCTION

The TiVo Corporation Executive Severance Plan (the “Plan”) is established by
TiVo Corporation (the “Company”), originally effective as of July 7, 2017 (the
“Effective Date”). The Plan provides severance benefits to specified eligible
executive employees of the Company, its subsidiaries, and any successor thereto
by merger, consolidation or otherwise (collectively, “TiVo”).
The Plan is designed to be an unfunded “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and, accordingly, the Plan is governed by ERISA. This
document constitutes both the official plan document and the required summary
plan description under ERISA.
As of and after the Effective Date, this Plan supersedes and replaces any and
all prior group severance, salary continuation, and separation pay plans,
programs, arrangements, policies, procedures or practices previously sponsored
by TiVo for employees who are eligible for this Plan.
SECTION 2.
ELIGIBILITY FOR BENEFITS

a.
Conditions for Eligibility

You will generally be eligible for severance benefits under the Plan if you meet
all of the following requirements:
i.
you are a regular, full-time employee of TiVo who is classified as an Executive
Vice President (“EVP”) or Senior Vice President (“SVP”), as determined by the
Company; and

ii.
you enter into a written agreement (the “Participation Notice”) signed on behalf
of the Company by its Chairman of the Board, Chief Executive Officer, General
Counsel or Chief Administrative and Internal Operations Officer (or, in the
event of a vacancy of such position or a change of title, the most senior
position in the applicable department) or the specified delegate thereof,
providing that you are eligible to participate in the Plan subject to the terms
and conditions of the Participation Notice and this Plan; and

iii.
your current term of employment includes at least twelve (12) months of
continuous employment at TiVo (or a predecessor thereof by corporate merger or
stock acquisition); and

iv.
you have been actively at work with TiVo within the last twelve (12) months from
your termination date; and



1.

--------------------------------------------------------------------------------





v.
you continue as a satisfactory employee until you are released by TiVo in
accordance with its business needs; and

vi.
you abide by such other written terms and conditions as TiVo has established as
a condition for participation in, or payment of benefits from, the Plan; and

vii.
you sign and deliver one or more agreement(s) to release claims that you may
have against TiVo in a form provided by, and satisfactory to, the Company
(individually, a “Release” and collectively, “Releases”) within the timeframe
specified in the Release; and

viii.
you enter into an agreement, in a form approved by the Company, not to solicit
any employee of TiVo during the twenty-four (24)-month period following your
termination date, which agreement will be incorporated into the Release; and

ix.
you enter into a non-disparagement agreement, in a form approved by the Company,
which agreement will be incorporated into the Release; and

x.
you are not in one of the excluded categories listed below.

b.
Eligibility Exclusions

Regardless of whether or when you receive and execute the Participation Notice,
you will not be eligible to, or will cease to be eligible to, participate in the
Plan if any of the following applies:
i.
your employment terminates due to your death or disability (as determined under
TiVo’s long-term disability program); or

ii.
your employment terminates for Cause, whereby solely for this purpose, “Cause”
means: (i) conviction of any felony or any act of fraud, misappropriation or
embezzlement that has an immediate and materially adverse effect on TiVo; (ii)
engaging in a fraudulent act to the material damage or prejudice of TiVo, or
engaging in conduct or activities materially damaging to the property, business
or reputation of TiVo; (iii) failure to comply in any material respect with the
terms of any applicable employment agreement or any written policies or
directives of the Company which, if curable, has not been cured within ten (10)
business days after written notice from the Company of such failure; (iv) any
material act or material omission involving malfeasance or negligence in the
performance of employment duties which has an immediate and materially adverse
effect on TiVo and which, if curable, has not been cured within ten (10)
business days after written notice from the Company; or (v) material breach of
any other agreement with the Company, which, if curable, has not been cured
within ten (10) business days after written notice from the Company of such
breach. For the avoidance of doubt, if the Plan Administrator determines that a
breach is incurable, then termination for Cause may be effected immediately. The
determination by TiVo (as settlor) or, in the event that a claim is filed in
accordance with the



2.

--------------------------------------------------------------------------------





terms and conditions provided herein, by the Plan Administrator (including, the
review panel, if applicable), in each case as applicable, that “Cause” exists
for termination of the employment relationship shall be conclusive and binding
for all purposes hereunder. Neither the later discovery of additional or
different facts tending to negate such determination of “Cause,” nor any
subsequent finding by any other fact finder that you did not in fact engage in
conduct identified in this definition of “Cause” shall alter the finality of the
determination hereunder; or
iii.
you voluntarily terminate your employment with TiVo without Good Reason, whereby
solely for this purpose, “Good Reason” means the occurrence of any of the
following without your consent: (i) a material diminution in your base salary
other than as part of a general reduction in base salary that affects
substantially all similarly situated TiVo executives in similar proportions; or
(ii) a relocation of your principal place of employment to a new worksite
requiring an increase in one-way commute from your primary residence of more
than thirty-five (35) miles; provided, however, that the occurrence of any of
the foregoing will not be Good Reason unless, within thirty (30) days of the
initial occurrence, you provide written notice to the Company of the occurrence
of the event, the Company fails to remedy the condition within thirty (30) days
following receipt of such notice, and you resign effective within thirty (30)
days after expiration of the Company’s cure period; or

iv.
you are not in the eligible classes of TiVo employees or otherwise do not meet
the criteria for eligibility specified above; or

v.
you are offered a Comparable Position with an employer that is a successor to
TiVo as a result of any divestiture of a subsidiary, division or business unit
of TiVo for which you provided services immediately prior to the divestiture;
for this purpose, you will be considered to have been offered a “Comparable
Position” if the changes (if any) in terms and conditions of such position
offered by the successor employer would not constitute Good Reason if such
changes in terms and conditions had been unilaterally instituted by TiVo
(including due to you failure to provide prompt notice of all deficiencies and
reasonable opportunity to cure); or

vi.
you do not sign the Release or you revoke or disclaim such Release within the
time period specified by applicable law, or such Release becomes invalid for any
reason; or

vii.
you fail to tender your resignation from each officer or director position held
at the Company and/or its subsidiaries and affiliates upon a request of the
Company made on or after your termination date has been established; or

viii.
you fail to return all Company Property, whereby solely for this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) you created and/or received during your period of



3.

--------------------------------------------------------------------------------





employment with TiVo and other TiVo materials and property which you have in
your possession or control, including, but not limited to, files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, computer equipment, software programs, facsimile machines, mobile
telephones, servers), credit and calling cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of TiVo (and all reproductions thereof
in whole or in part). As a condition to receiving benefits under this Plan, you
must not retain copies, reproductions or summaries of any such documents,
materials or property. However, you are not required to return your personal
copies of documents evidencing your hire, termination, compensation, benefits,
equity awards and any other documentation received as a stockholder of the
Company.
SECTION 3.
SEVERANCE BENEFIT

a.
General

If you are eligible for severance benefits under the Plan, then such severance
benefits (as described in the remaining subsections of this Section 3) will
begin after all of the following conditions are met: (i) you meet the
eligibility requirements in Section 2 above, and (ii) your Release becomes
effective and irrevocable.
b.
Severance Pay

If you are eligible for severance benefits under the Plan, then you will be
eligible to receive the following amount payable in cash (“Severance Pay”), less
authorized deductions and applicable withholding taxes. Your Severance Pay will
be payable in a lump sum, in installments or in some other form as determined by
TiVo at the time of your eligibility, as described in the Release; provided,
however, that the payment(s) will commence no later than thirty (30) days after
all conditions for severance benefits eligibility have been satisfied and will
be completed no later than twenty-four (24) months after your termination date.
Tier
Amount of Severance Pay
EVP
12 Months of Pay
SVP
6 Months of Pay

“Months of Pay,” whereby solely for this purpose, means your annual base pay in
effect at the time of your termination (but, if applicable, prior to any salary
reduction constituting the Good Reason precipitating your termination) divided
by twelve (12). It does not include, for example and without limitation, bonuses
or incentive pay, overtime, or any other compensation apart from base pay.




4.

--------------------------------------------------------------------------------





c.
COBRA Continuation

Your participation in the group health coverage and other health benefit plans,
programs and arrangements sponsored by TiVo terminates on the last day of the
calendar month of your termination of employment, except as otherwise specified
below.
If you are eligible, then you may elect continuation coverage of your existing
group health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), and as provided by TiVo’s then-existing group
health plans. A separate election form and notice outlining continuation
coverage under COBRA will be provided to you, as an eligible employee (and/or
your eligible dependent(s)) who is eligible for COBRA continuation coverage, and
must be timely returned if you (and/or your eligible dependent(s)) wish to
enroll in COBRA continuation coverage.
If you elect COBRA medical, dental, vision, and Employee Assistance Program
(EAP) coverage and TiVo continues to maintain a group health plan, then TiVo
will be responsible for paying the full premium cost to continue the
then-applicable medical, dental, vision, and EAP coverage for you (and your
eligible dependents) under COBRA until the earliest to occur of: (1) the final
day of the period during which TiVo is obligated to pay you Severance Pay
pursuant to Section 3(b) above, (2) the date on which you (or your dependent(s))
become COBRA ineligible or (3) the date on which you become electable for
medical, dental, vision or EAP coverage under any plan maintained by any entity
employing you after your employment with TiVo terminates (the “Coverage
Period”).
Notwithstanding the foregoing, the Company may choose, at its election, to
satisfy the obligations above by continuing your participation in the relevant
benefit plans of TiVo, in which case TiVo shall not make the COBRA-related
payments set forth above. If prior to your termination you were required to
contribute towards the cost of a benefit as a condition of receiving such
benefit, you may be required to continue contributing towards the cost of such
benefit under the same terms and conditions as applied to you immediately prior
to your termination in order to receive such benefit.
In the event that TiVo chooses to make the COBRA-related payments set forth
above rather than continuing your participation in TiVo plans, and if TiVo
determines that such COBRA premium payment could result in adverse tax treatment
to TiVo or you under applicable law, TiVo may instead provide you with payments
during the Coverage Period equivalent in value to the COBRA premiums otherwise
payable by TiVo hereunder, but without regard as to whether you (or your
eligible dependents) continue group health coverage under TiVo’s group health
plan.
d.
Outplacement Benefits

TiVo will reimburse you, or pay directly, the costs of individual or group
career transition outplacement services, the scope and provider of which shall
be selected by the Company, commensurate with your position level for the same
time period for which you are awarded Severance Pay, that is, EVP eligible
employees will receive twelve (12) months of outplacement services and SVP
eligible employees will receive six (6) months of outplacement services;
provided, however, that the outplacement services will terminate as of the date
that you commence employment


5.

--------------------------------------------------------------------------------





with another employer. To receive these outplacement services, you must inform
TiVo in writing of your desire to receive such services within ninety (90) days
following your termination date.
e.
Effect of Reemployment on Severance Pay: Repayment and Forfeiture

If you are rehired by TiVo as a regular employee after you have received all or
a portion of your Severance Pay, a portion of your Severance Pay may have to be
repaid. The amount of any required repayment is based on the length of time
between your termination and rehire dates, and the number of months of Severance
Pay you received. To determine whether repayment is required, add the number of
full Months of Pay to your termination date to determine a “cutoff date.” If the
rehire date is on or after the cutoff date, no repayment is required. If the
rehire date is before the cutoff date, the required repayment from Severance Pay
that you have already been paid is equal to the amount of Severance Pay that is
attributable to the period between your rehire date and the cutoff date.
For example, if a SVP terminates on Friday, June 29, 2020, his/her cutoff date
would be Friday, December 28, 2020. If such SVP is rehired after Friday,
December 28, 2020, no repayment would be required. On the other hand, if such
SVP was rehired on September 28, 2020, he/she would be required to repay three
(3) Months of Pay.
In addition, if you received severance benefits (including Severance Pay) and
are reemployed by TiVo within a number of months following your termination that
is less than the total number of months of Severance Pay that you have received
under the Plan, then the unpaid portion of your severance benefits under the
Plan will be forfeited. In other words, you will not receive whatever portion of
your severance benefit has not been paid at the time you are reemployed.
f.
Effect of Death on Severance Benefits

If you, as an otherwise eligible employee, die after your employment has
terminated, but before you have received full payment of your Severance Pay, the
unpaid portion of your Severance Pay will be paid to your surviving spouse or,
if there is no surviving spouse, to your estate. If payment is to be made to
your estate and it is a “small estate” that may be collected or transferred by
affidavit under California Probate Code Section 13100, et seq. (or under similar
laws of another state providing for the transfer of a small estate without
probate administration), then the Plan Administrator may distribute the payment
pursuant to such state law in accordance with procedures established by the Plan
Administrator. If you die after your employment has terminated, all further
benefits under the Plan other than Severance Pay (including, but not limited to,
COBRA continuation and outplacement) will be forfeited.
g.
Effect of Breaches on Severance Benefits

Your right to receive unpaid severance benefits provided under this Plan shall
terminate immediately and you shall be obligated to return, and the Company
shall have a right of recovery of, any benefits already received under this Plan
within twenty (20) business days if, without the prior written approval of the
Company:
i.
you willfully breach a material provision of your Proprietary Information,



6.

--------------------------------------------------------------------------------





Inventions and Ethics Agreement with TiVo; or
ii.
you fail to reasonably cooperate (including, but not limited to, meeting with
the Company’s counsel to prepare for any discovery, mediation, arbitration,
trial, administrative hearing or other proceeding or to act as a witness) with
TiVo in the investigation, defense or prosecution of any claims or actions
against or on behalf of TiVo at any time during the twelve (12)-month period
after your termination from TiVo, except in the case of a third party proceeding
in which you are a named party and have not yet entered into a joint defense
agreement with TiVo and provided that TiVo must reimburse you for reasonable
out-of-pocket expenses that you may incur in connection with any such
cooperation (excluding foregone wages, salary, or other compensation); or

iii.
you willfully breach the Release at any time.

h.
Benefits Offsets; Anti-Duplication

The benefits provided under this Plan are intended to satisfy any and all
statutory obligations that may arise out of your involuntary termination of
employment, including, without limitation, the obligations of TiVo (or its
affiliates) under the Federal Worker Adjustment and Retraining Notification
(“WARN”) Act or a similar state law (collectively, the “WARN Act”). In the event
that an eligible employee’s termination is deemed covered by the WARN Act, then
the benefits payable under the Plan shall be reduced and offset (but not below
zero (0)) by an amount equal to up to sixty (60)-days’ pay and benefits if such
amounts are required to be paid by TiVo to the employee under the WARN Act
(including, without limitation, for any period of advance notice of termination
under the WARN Act). In the event that the severance benefits hereunder are used
to satisfy such statutory obligation(s), then the consideration for the Release
will also be reduced accordingly. The Plan Administrator shall construe and
interpret the terms and conditions of the Plan in order to comply with such
intention.
Notwithstanding any other provision of the Plan, all severance benefits shall be
reduced by any applicable federal, state, or local tax withholdings and any
applicable payroll deductions, as required and/or permitted by law. If you are
indebted to TiVo at your termination date, then TiVo reserves the right to
offset any severance benefits payable under the Plan by the amount of such
indebtedness to the extent permitted by law (but not below one dollar ($1.00)).
All other group severance, separation pay, and salary continuation plans,
arrangements, practices, policies or agreements otherwise applicable to an
eligible employee who has received a Participation Notice are expressly
superseded by this Plan.
All other individual severance, separation pay, and salary continuation
arrangements or agreements otherwise applicable to an eligible employee that
were effective on or prior to the date such eligible employee properly executes
and timely returns a Participation Notice are expressly superseded by this Plan,
except to the extent specifically set forth in such Participation Notice. All
other individual severance, separation pay, and salary continuation arrangements
or agreements otherwise applicable to an eligible employee that are adopted
after the date that eligible employee properly executes and


7.

--------------------------------------------------------------------------------





timely returns a Participation Notice are expressly superseded by this Plan,
except to the extent specifically set forth in such other plan, arrangement,
practice, policy or agreement.
i.
Golden Parachute Limitation

In the event that the severance and other benefits provided to your under this
Plan or otherwise payable to you (i) constitute “parachute payments” within the
meaning of Code Section 280G, and (ii) but for this Section 3(i), would be
subject to the excise tax imposed by Code Section 4999, then your benefit under
this Plan will be either: (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
excise tax under Code Section 4999 as determined by the Company, whichever of
the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Code Section 4999, results in
your receipt on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Code Section 4999.
j.
No Duty to Mitigate

Except as otherwise set forth in Section 3(c), 3(d) and 3(e) of this Plan, you
are not required to mitigate the receipt of benefits under this Plan.
SECTION 4.
GENERAL INFORMATION

a.
Non-Alienation of Benefits

To the fullest extent permitted by law, no Plan benefit may be made subject to
anticipation, alienation, sale transfer assignment, pledge, encumbrance or
charge, and any attempt to do so will be void.
b.
Applicable Law and Venue

The Plan will be construed in accordance with ERISA and, to the extent not
preempted by ERISA, the laws of the State of California (other than the choice
of law principles). Any claim that you may have relating to or arising under the
Plan may only be brought in the U.S. District Court for the Northern District of
California. No other court is a proper venue for your claim. The U.S. District
Court for the Northern District of California will have personal jurisdiction
over you and any other participant or beneficiary named in the action.
c.
Plan Sponsor and Plan Administrator

The Company is the “Plan Sponsor” and the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) is the “Plan
Administrator” of the Plan, as such terms are used in ERISA.
d.
Administrative Power and Responsibility

The Company, as the Plan Sponsor (serving in a settlor capacity), has sole and
absolute discretionary authority to administer and interpret the Plan,
including, without limitation, discretionary authority to determine eligibility
for participation (including, without limitation, whether such termination of
employment is without Cause or for Good Reason, what constitutes a Comparable
Position, the effective date of employment termination, any extension of the
date of employment termination,


8.

--------------------------------------------------------------------------------





and the number of Releases and related payments utilized per eligible employee)
and for benefits under the Plan, the amount of benefits (if any) payable per
eligible employee, and to interpret ambiguous terms. Any authorized delegate
acting on behalf of the Plan Sponsor or assignee shall have sole and absolute
discretionary authority to carry out the Plan Sponsor’s delegated duties. Any
determination by the Plan Sponsor (or its authorized delegate) shall be
conclusive and binding on all persons.
The Compensation Committee, as the Plan Administrator, is the named fiduciary
that has the authority to control and manage the operation and administration of
the Plan. The Plan Administrator has the sole and absolute discretion to adopt
rules, regulations, interpretations and computations under the Plan, including,
without limitation, discretionary authority to determine eligibility for
participation (including, without limitation, whether such termination of
employment is without Cause or for Good Reason, what constitutes a Comparable
Position, the effective date of employment termination, any extension of the
date of employment termination, and the number of Releases and related payments
utilized per eligible employee) and for benefits under the Plan, the amount of
benefits (if any) payable per eligible employee, and to interpret ambiguous
terms. The Plan Administrator may take any action to administer the Plan as it
may deem appropriate in its sole and absolute discretion. Such rules,
regulations, interpretations, computations and other actions are conclusive and
binding upon all persons. The Plan Administrator may, in its sole and absolute
discretion, authorize severance benefits in an amount different from the
guideline amount set forth above, as well as waive or modify, with respect to an
employee or one or more classes of employees, the eligibility requirements for
severance benefits or modify the method for calculating severance benefits for
any employee or group or class of employees. The Plan Administrator may engage
other persons or organizations to provide advice or perform services with
respect to its responsibilities under the Plan. Notwithstanding anything to the
contrary in this Plan, no benefits shall be paid under this Plan unless the Plan
Administrator (or its authorized delegate) or the review panel determines that
the claimant is entitled to them, and the Compensation Committee (or its
authorized delegate) and the review panel shall have the sole and absolute
discretionary authority to make all determinations under the Plan and their
determinations shall be conclusive and binding on all persons.
e.
Performance of Responsibilities

The responsibilities of the Company under the Plan will be carried out on its
behalf by its directors, officers, employees and agents, acting on behalf of the
Company in their capacity as directors, officers employees and agents. The
Company, as Plan Sponsor, and the Compensation Committee, as Plan Administrator,
may delegate any of its fiduciary or settlor responsibilities, respectively,
under the Plan to another person or entity pursuant to a written instrument that
specifies the responsibilities that are delegated to such person or entity.
f.
Basis of Payments to and from the Plan

When severance benefits are due, they will be paid from the general assets of
the Company. The expenses of operating and administering the Plan shall be borne
entirely by the Company. As previously stated, this Plan is intended to be an
“employee welfare benefit plan” under ERISA and not an “employee pension benefit
plan” under ERISA. Therefore, the following additional


9.

--------------------------------------------------------------------------------





restrictions shall apply to the maximum severance amount: (i) in no event shall
the total amount of benefits exceed two (2) times your annual compensation
during the year immediately preceding your termination date, and (ii) all
payments under the Plan shall be paid within twenty-four (24) months of your
termination date.
g.
Compliance with Code Section 409A

To the maximum extent possible, this Plan is intended to qualify as a
“separation pay plan” under Treasury Regulations Section 1.409A-1(b)(9), and the
payments hereunder are intended to be exempt from the definition of “deferral of
compensation” pursuant to the exemption for short-term deferrals under Treasury
Regulations Section 1.409A-1(b)(4) and/or the exemption for separation pay due
to involuntary separation from service under Treasury Regulations Section
1.409A-1(b)(9)(iii). To the extent that any payment hereunder does not meet an
exemption from Code Section 409A, then this Plan is intended to comply with the
applicable requirements of Code Section 409A. The Plan shall be interpreted and
administered in a manner that is consistent with the foregoing intent.
Notwithstanding any provision in the Plan to the contrary, references to your
termination of employment shall be interpreted to require that you have a
“separation from service” with TiVo, as such term is defined in regulations
under Code Section 409A. To the extent that severance benefits may be paid in
multiple installments, each installment of severance benefits shall for all
purposes of Code Section 409A be treated as a separate payment. To the extent
that any expense reimbursements or the provision of any in-kind benefits under
the Plan are determined to be subject to Code Section 409A (including, without
limitation, any exemptions thereto), the amount of any such expenses eligible
for reimbursement or the provision of any in-kind benefit in one calendar year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other calendar year (except for any aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
To the extent you are a “specified employee” within the meaning of Code Section
409A at the time of your separation (other than due to death), then any payments
or benefits under the Plan that are treated as nonqualified deferred
compensation for purposes of Code Section 409A and that are otherwise payable
within the first six (6) months following your separation from service, will
first become payable on the earlier of: (i) the first payroll date that occurs
on or after the date six (6) months and one (1) day following the date of your
separation from service, and (ii) your date of death. In any case where your
separation from service and the date by which you are required to deliver a
Release fall in two (2) separate taxable years, any severance benefits required
to be provided to you that are conditioned on the effectiveness of a Release and
are treated as nonqualified deferred compensation for purposes of Code Section
409A will be paid in the later taxable year. Any benefits delayed as a result of
either of the two preceding sentences shall be provided to you in a lump sum
(without interest) as soon as reasonably practicable after becoming payable, and
any remaining severance benefits due under this Plan shall be provided in
accordance with the time and form of payment otherwise provided for such
benefits herein.


10.

--------------------------------------------------------------------------------





h.
Severability

If any provision of this Plan, or the application thereof to any individual or
circumstance, is deemed invalid or unenforceable by a court of competent
jurisdiction, then the remainder of the Plan or the application of such term or
provision to individuals or circumstances will be valid and enforceable to the
fullest extent permitted by law. Furthermore, TiVo intends that this Plan and
the terms thereof shall apply to all eligible employees regardless of whether
such eligible employees are subject to, and inure the benefits of, ERISA.
i.
Plan Termination or Amendment

The Plan shall remain in full force and effect until December 31, 2018;
thereafter, the Compensation Committee may terminate the Plan at any time for
any reason with or without notice. The Compensation Committee may prospectively
amend the Plan at any time for any reason with or without notice; provided,
however, that, except pursuant to the immediately preceding sentence, no
amendment of the Plan may materially impair the rights or benefits of any TiVo
employee who has received a Participation Notice without the consent of the
affected employee.
No agent or employee other than a duly authorized officer of the Company has the
authority to change or waive any provision of the Plan. Because the provisions
of the Plan are intended to serve as mere guidelines for the payment of
severance benefits under certain prescribed circumstances, it is neither
intended that, nor shall, any employee obtain any vested right to severance
benefits.
j.
No Right to Employment

No provision of this Plan is intended to alter the at-will nature of your
employment, provide you or any other employee with any right to continue
employment with TiVo or affect TiVo’s right, which right is hereby expressly
reserved, to terminate the employment of any individual for any reason, at any
time, with or without advance notice, and with or without cause.
SECTION 5.
CLAIM AND REVIEW PROCESS

a.
Applications for Benefits and Inquiries

If you (or your beneficiary or authorized representative) believe that you are
incorrectly denied a benefit or have not received the proper benefit under the
Plan, then you may submit a signed, written application to the Plan
Administrator within ninety (90) days of the expiration date of the revocation
period for the Release mandated by federal or state law, as applicable.
b.
Denial of Claims

If an application for benefits is denied in whole or in part, the Plan
Administrator will provide the applicant with written or electronic notice of
such denial and of the right to a review of the claim. Such written or
electronic notice will explain, in a manner calculated to be understood by the
applicant, the specific reasons for the denial, references to the specific Plan
provisions on which the denial is based, a description of any information or
material necessary to perfect the application, an explanation of why such
material is necessary, an explanation of the Plan’s review procedure and the
time limits applicable to such procedures, and a statement of the applicant’s
right to bring


11.

--------------------------------------------------------------------------------





a civil action under ERISA Section 502(a) if the claim is denied on review. Such
written or electronic notice will be given to the applicant within ninety (90)
days after the Plan Administrator receives the application, unless special
circumstances require an extension of time of up to an additional ninety (90)
days for processing the application. If such an extension of time for processing
is required, written or electronic notification of the extension will be
provided to the applicant prior to the termination of the initial ninety
(90)-day period. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision. The applicant will be permitted to
appeal such denial in accordance with the procedures described in Section 5(d)
below.
c.
Review Panel

The Plan Administrator may appoint a “review panel,” consisting of three (3)
individuals who may (but need not) be employees of TiVo. The review panel will
be the named fiduciary that has the authority to act with respect to any appeal
from an initial denial of benefits.
d.
Request for Review

An individual whose application is denied in whole or in part under Section
5(b), or such person’s duly authorized representative, may appeal from such
denial by submitting a request for a review of the application to the review
panel within sixty (60) days after receiving written or electronic notice of
such denial from the Plan Administrator. A request for review must be in writing
and must be addressed as follows: “Review Panel Under the TiVo Corporation
Executive Severance Plan, TiVo Corporation, 2160 Gold Street, San Jose, CA
95002.” A request for review must provide all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant deems pertinent. The review panel may require the applicant to submit
such additional facts, documents or other material as it may deem necessary or
appropriate to review the application. The review panel will provide the
applicant with the opportunity to submit written comments, documents, records
and other information relating to the application. The Plan Administrator will
provide to the applicant, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
application (except to the extent such items are legally or otherwise
privileged).
e.
Decision on Review

The review panel’s determination will take into account all comments, documents,
records, and other information that the applicant has submitted without regard
to whether such information was submitted or considered in the initial benefit
determination. The review panel will provide the applicant with written or
electronic notification of its decision within a reasonable period of time, but
not later than sixty (60) days after receiving the review request, unless
special circumstances require an extension of time for reviewing the request, up
to an additional sixty (60) days. If such an extension for review is required,
written or electronic notification of the extension will be provided to the
applicant within the initial sixty (60)-day period. The notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the review panel expects to render a decision. If an extension of time
is required due to the applicant’s failure to submit information necessary to
review the application, the period of time that the review panel has to


12.

--------------------------------------------------------------------------------





review the application will be tolled from the date on which the notice of the
extension is sent to the applicant until the date on which the applicant
responds to the request for additional information.
f.
Denial on Review

In the event that the review panel confirms the denial of the application in
whole or in part, the notice will explain, in a manner calculated to be
understood by the applicant, the specific reasons for the denial, references to
the specific Plan provisions on which the decision is based, a statement that
the applicant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the application (except to the extent such items are
legally or otherwise privileged), and a statement of the applicant’s right to
bring an action under ERISA Section 502(a).
g.
Rules and Procedures

The review panel will establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under the Plan. A communication, statement, or notice addressed
to you at your last known mailing address as filed with the Plan Administrator
and/or the Company will be binding on you for all purposes under the Plan, and
neither the Company, nor the Plan Administrator shall be obligated to conduct
any further search to determine how you may be contacted.
h.
Exhaustion of Remedies

If the Plan Administrator (including, without limitation, the review panel)
denies your appeal in whole or part, then the Plan Administrator will provide
you with an explanation of the subsequent denial, this explanation will include
a statement regarding your right to bring a civil action under ERISA Section
502(a). Notwithstanding anything to the contrary in the Plan, no legal action
for benefits under the Plan may be brought unless and until an applicant: (i)
has submitted a written application for benefits in accordance with Section
5(a); (ii) has received written or electronic notification from the Plan
Administrator that the application is denied in accordance with Section 5(b);
(iii) has filed a written request for a review of the application in accordance
with Section 5(d); and (iv) has received written or electronic notification that
the review panel has affirmed the denial of the application in accordance with
Section 5(f). In addition, no action in law or equity shall be brought more than
one (1) year after the Plan Administrator’s (including, without limitation, the
review panel’s) affirmation of a denial of the claim or, if earlier, more than
four (4) years after the facts or events giving rise to the claimant’s
allegation(s) or claim(s) first occurred under the Plan. Nothing in this Section
or in the Plan is intended to or shall be deemed to waive or otherwise
invalidate any statutes of limitations.
SECTION 6.
STATEMENT OF ERISA RIGHTS

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
a.
Receive Information About Your Plan and Benefits



13.

--------------------------------------------------------------------------------





Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series)(if any) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) (if any), and updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.
Receive a summary of the Plan’s annual financial report (if required to be
filed). The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report (if filed).
b.
Continue Group Health Plan Coverage

Please note that this summary plan description does not address the rules
governing your COBRA continuation coverage rights - such rules can be found in
the summary plan description and the documents governing the group health plan.
c.
Prudent Action by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants (and their
beneficiaries). No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
d.
Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
(if any) from the Plan and do not receive them within thirty (30) days, you may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court. If it should happen that you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
e.
Assistance with Your Questions



14.

--------------------------------------------------------------------------------





If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
SECTION 7.
OTHER PLAN INFORMATION

Name of Plan:
TiVo Corporation Executive Severance Plan

Plan Sponsor:
TiVo Corporation

2160 Gold Street
San Jose, CA 95002
Employer Identification Number:
61-1793262

Plan Number:
505

Effective Date:
July 7, 2017

Plan Administrator:
TiVo Corporation 2160 Gold Street San Jose, CA 95002

Agent for Service of Legal Process:
Service of legal process may be made on the Plan or the Plan Administrator by
serving the General Counsel c/o TiVo Corporation, 2160 Gold Street, San Jose, CA
95002

Plan Costs:
Paid entirely from the general assets of TiVo Corporation (or a successor
thereto)

Type of Plan:
Employee welfare benefit plan







15.